Per Curiam
This was an action upon a promissory note. The defendant pleaded the statute of limitations. The case was tried to the court sitting without a jury, and resulted in findings and a judgment in favor of the defendant. The case turned on a question of fact: namely, whether the defendant had been a resident of the state of Washington for a period of six years prior to the commencement of the action. To this point all the evidence was directed. While the record is not long, it would serve no useful purpose to review it here. We have carefully read it, and think it preponderates in favor of the finding of the court, rather than against it.'
The judgment is affirmed.